Citation Nr: 1721998	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement service connection for an acquired non-psychotic mental disorder other than PTSD, to include a generalized anxiety disorder (GAD).

3.  Entitlement service connection for a psychosis not otherwise specified (NOS).

4.  Entitlement service connection for psychosis for the purpose of establishing eligibility for treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant served on active duty training (ACDUTRA) from July 2006 to April 2007.  Afterward, until his separation in April 2014, he remained a member of the United States Marine Corps Reserve (USMCR), during which he performed periods of ACDUTRA and inactive duty training (IDT).

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska, that denied the benefits sought on appeal.  The appellant's claim for service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the Board has styled the issues of the case as reflected on the title page. 

The appellant appeared at a Board hearing in October 2013 before the undersigned Veterans Law Judge.  He also testified at a local RO hearing before a decision review officer (DRO) in March 2012.  Transcripts of the testimony at both hearings are associated with the claims file.

In November 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the appellant has PTSD that is linked to an in-service stressor.

2.  The preponderance of the evidence shows that the appellant's PTSD existed prior to service and was not aggravated by active service.

3.  The preponderance of the evidence is against a finding that an acquired non-psychotic mental disorder other than PTSD, to include a GAD, had its onset during ACDUTRA or IDT, or that it was aggravated by either.

4.  The preponderance of the evidence fails to show a diagnosed psychosis NOS or other psychotic disorder.

5.  The appellant has no active duty service as defined by VA regulations that qualifies for treatment for a brief psychosis.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for PTSD, to include via aggravation of a pre-existing PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.159, 3.303, 3.304(f) (2016).

2.  The requirements for entitlement to service connection for an acquired non-psychotic mental disorder other than PTSD, to include a GAD, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.159, 3.303.
3.  The requirements for entitlement to service connection for a psychosis NOS have not been met.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.159, 3.303.

4.  The requirements for entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment have not been met.  38 U.S.C.A. §§ 1110, 1154, 1702(b), 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.159, 3.303, 3.384.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty To Notify and to Assist

In this case there is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the September 2011 rating decision, via a July 2011 letter, VA provided the appellant with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the appellant nor his representative asserts any notice error or claim any specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The appellant's service treatment (STRs) and personnel (SPR) records, VA records, including the Compensation and Pension examination reports are in the claims file.  Further, as noted, the Board remanded the case so all of the relevant service personnel records could be obtained and for clarification of the medical nexus opinion of record.  All of the remand directives were complied with, and neither the appellant nor his representative asserts that there are additional records to obtain.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, in order to qualify for VA benefits, a claimant must be a veteran. See Dingess v. Nicholson, 19 Vet. App. 473, 484   (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits). One of the benefits administered by VA that is reserved specifically for veterans is disability compensation. Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status. 

The term "veteran" is defined in 38 U.S.C.A. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes." 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c). The term IDT is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and IDT unless "veteran" status is attained during those periods. Paulson v. Brown, 7 Vet. App. 466, 470   (1995). While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA or IDT without more will not suffice. Donnellan v. Shinseki, 24 Vet. App. 167, 172   (2010). Before veteran status can be established for a such a period, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during IDT. 

The presumption of soundness does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran. Paulson, 7 Vet. App. at 471. Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders." Smith v. Shinseki, 24 Vet. App. 40, 45-46   (2010). In other words, there must be an entrance examination prior to the period of ACDUTRA (or IDT) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach. Id.   Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or IDT), no matter if an examination occurred prior to the period of ACDUTRA (or IDT). Id.  

In order for a claimant to establish veteran status under 38 U.S.C.A. § 101 (24)(B) based on aggravation in the line of duty, a claimant must show that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during a period of ACDUTRA. Donnellan v. Shinseki, 24 Vet. App. 167, 172-74   (2010) ("'aggravated' in section § 101(24)(B) carries the same definition as 'aggravated' in [38 U.S.C.A. § 1153 ] and, therefore, should include both elements of aggravation discussed in section 1153"). Just establishing that a disability worsened during service is not enough, since the presumption of aggravation does not apply where a claim is based on a period of ACDUTRA or IDT. See Smith, 24 Vet. App. at 48 n.7. Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306-07   (1993); Hunt v. Derwinski, 1 Vet. App. 292   (1991).

In addition, the presumption of service connection for certain chronic disease, such as arthritis, manifesting to a degree of 10 percent within one year following discharge from service, is not available for claims based on periods of ACDUTRA. See 38 C.F.R. § 3.307 (a)(1).

Specific to the PTSD claim, there are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD in addition to those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link.").  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-5 (DSM-5); or, in the appellant's case, DSM-IV, as the governing criteria for diagnosing PTSD.
The appellant's uncorroborated testimony is not sufficient to verify a non-combat- related stressor.  Cohen v. Brown, 10 Vet. App. at 146-47 (Board must make finding of credibility of appellant's testimony); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (whether one served in combat is an ad hoc determination).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

At the DRO hearing, the appellant testified that his then current treatment had been primarily for anxiety and depression, and that his symptoms had been chronic since 2006.  He testified that prior to his initial ACDUTRA he was very level headed, mild mannered, and very kind.  After his enlistment, however, everything changed: he constantly felt like he was being watched.  He suggested that his sleep problems started during ACDUTRA; and, he did not have hypervigilance or paranoia prior to his initial ACDUTRA.  He conceded that, prior to February 10, 2010, he could not pinpoint a reason; but after that date, the day he was involved in a motor vehicle accident (MVA) en route to drill, his symptoms increased in severity.  (03/20/2012 VBMS-Hearing Testimony, pp. 6 et seq)

The appellant has identified three stressors which he asserts has caused his claimed PTSD symptoms.  The first is a barracks confrontation with another marine during his ACDUTRA when the Marine got in his face.  In his various reports and testimony, the appellant asserted that he wanted to hurt the other marine, to include grabbing a crowbar and hitting him with it.  The second stressor is the July 2011 psychotic episode, which the appellant and his representative assert was the result of pre-ACDUTRA anxiety that was a residual of the MVA.  The appellant testified to an unreported training incident in 2011 where the front wheels of a Humvee went off of a mountain road and almost went over a cliff.  The final stressor is the MVA.  The appellant testified that he almost lost his life that day.  Although the appellant testified before the DRO that the MVA occurred on February 10, 2010, at the Board hearing, he placed the date as November 2011.  His representative asserted that the July 2011 psychotic incident was the result of the cumulative impact of the MVA and Humvee incident.  (11/19/2013 VVA-Hearing Testimony)

ACDUTRA or IDT includes periods of travel directly to and from such activity, and injury or disease incurred during such travel is covered.  38 C.F.R. § 3.6(e).  SPR reflect that the appellant earned active duty points during the inclusive period of February 6 to March 3, 2010.  (04/08/2016 VBMS-Military Personnel Record, p. 28)  The record does not reflect whether the appellant was slated for training on February 10, 2010.  A June 2015 mental health outpatient entry notes that the appellant reported that the accident occurred in October or November 2010 on his way to drill.  (11/24/2015 VBMS-CAPRI, p. 26)  A private medical record, however, reflects that the appellant was admitted January 9, 2011 secondary to a MVA; and a February 2011 STR entry notes the appellant was on limited duty due to a MVA.  (08/29/2012 VBMS-STR-Medical, 1st entry, pp. 33, 22)  Personnel records reflect drill points for January 8-9, 2011.  (04/08/2016 VBMS-Military Personnel Records, p. 29).  Hence, any residuals of the January 2011 MVA would be deemed in line of duty.

July 2011 outpatient records note the appellant's admission for insomnia.  He complained of having been up for 56 hours, and that he had the desire to kill people.  He also complained of a lot of personal stress and problems with financial instability.  He reported that he was scheduled for military training the next week.  The examiner noted irritability and mild psychotic symptoms.  The admitting diagnoses were psychosis NOS, and rule-out bipolar disorder.  (07/19/2011 VBMS-Medical Treatment-Government Facility, pp. 4, 13, 38)

After receipt of the appellant's NOD, an examination was arranged.  The June 2012 examination report reflects that the examiner noted that the appellant had a diagnosis of PTSD that conformed to the DSM-IV criteria.  After evaluating the appellant and reviewing the appellant's records, the examiner opined that the appellant's PTSD existed prior to service, and that military service did not aggravate it.

Concerning the first stressor as described above, the MVA, the examiner noted the appellant's report of the details of the accident on a snowy day when he was trying to make it to drill on time.  He spun out and tapped the rear bumper of another vehicle which caused it to hit an embankment.  The appellant then noticed a semi coming straight at him, and he believed a collision was imminent.  Fortunately the semi was able to move around him.  The appellant then checked on the other vehicle and driver and asked if he could transport him to where he needed to go.  The appellant stated that he was completely professional about it.  Upon reporting for drill, he was directed to get checked medically.  He was seen and released.  The examiner opined that the MVA did not meet DSM Criterion A, and noted that the appellant was not horrified or terrorized.  The examiner opined similarly as to Stressor 2, the confrontation in the barracks.  The examiner noted the appellant's report that he was so angry that he wanted to take a crowbar to him; but the examiner noted that it was a thought, and that the Veteran never actually acted on it.  The appellant also reported an incident in basic training where he walked too close to a drill instructor (DI), and the DI kicked him in the chest.  Again, the examiner opined that it did not meet Criterion A.  The appellant reported that, while the DI's reaction was unexpected, he was just doing his job, and the appellant stated that he did not harbor any anger or issues towards the DI.  The examiner noted that the incident did not rise to the level where the appellant was threatened with death or a serious threat to the appellant's self-integrity.  The examiner then proceeded to consider additional stressors in the appellant's life.

The appellant reported that as a child he was locked in his room for up to 48 hours without food or water, or the ability to use the bathroom.  He would end up urinating and defecating in his room.  When his mother would come to let him out, she would be so inebriated on narcotics that she had forgotten him.  Often her behavior escalated to where she physically abused the appellant.  He was the oldest, and he took on the responsibility of caring for his siblings who were too young to care for themselves.  The appellant reported that he would take money from his mother's purse so that he could buy food and hide it so they had something to eat.  He reported further that he would have to steal food so that he and his siblings would have something to eat.  The examiner opined that the appellant's childhood experiences met all DSM criteria for PTSD.  (03/20/2012 VBMS-VA Examination, pp. 13-14).

The examiner noted the appellant's extensive pre-service records.  March 2006 records noted sleep problems, anger problems, social problems, self-esteem, and attention problems.  Further, other earlier records noted that prior to March 2006, the appellant was seen at a residential treatment facility for "anxiety attacks," insomnia, behavioral problems, and overeating.  The examiner noted records in the claims file dated in 1996, 1997, and 1998.  The records include genograms of the appellant's family history, and mental progress notes which the VA examiner noted were difficult to read due to deplorable handwriting.  The examiner opined that the appellant clearly exhibited a diagnosis of an anxiety disorder prior to service, as he experienced sustained substantial to profound childhood abuse and neglect.  The examiner noted that, during the examination, the appellant was consistently inconsistent with him.  The appellant reported that he earned solid academic grades his senior year in high school, but his Transcript reflected Ds.  The appellant also provided an inconsistent history of his involvement with fighting.  School records noted that he was expelled for fighting; and, later in the examination, the appellant told the VA examiner that he actually assaulted a peer with a chair.  The examiner also noted that the appellant denied any pre-military mental health history other than talking to his state case worker, but extensive records to the contrary exist.  The examiner noted that the appellant was a young man who went into the service with serious issues prior to service.  He was seen for mental health issues just prior to going into service, but he was not seen for mental health issues during his service.

The examiner opined that the appellant's pre-existing PTSD was not aggravated by military service.  The appellant's stressor information for military service is quite weak.  Further, the stressor information the appellant reported at the examination was inconsistent with that reported at his March 2012 hearing.  The examiner opined that the appellant's emotional response to the incidents in service was not congruent with Criterion A for PTSD for a military-related stressor.  The appellant's PTSD is Pre-military related, and was not caused by or aggravated by military service.  The examiner opined that the appellant did not exhibit any other diagnosis of anxiety- spectrum disorders, depressive spectrum disorder, adjustment disorders, or mental health disorder NOS at the time of the examination.  As a result, none of those diagnoses could be related to military service.

In the December 2013 remand, the Board noted the inconsistency between the examiner's opinion that the appellant clearly had an anxiety prior to his initial ACDUTRA and the fact that he diagnosed him with pre-existing PTSD.  The Board remanded for clarification, especially in light of the noted diagnoses of GAD in the outpatient records.  The Board also asked the examiner to review the records of the appellant's inpatient treatment from July 8-9, 2011 and to opine whether there is at least a 50-percent probability that the appellant's noted symptoms meet the DSM-IV criteria for a diagnosis of brief psychotic disorder; delusional disorder; psychotic disorder NOS; or, psychotic disorder due to general medical condition.  The Board also directed that the examiner be advised that the proper standard is by a preponderance, or a 50-percent probability, as there is no presumption of aggravation for ACDUTRA.

In the August 2016 report the examiner specifically noted the Board's directives from the December 2013 remand.  (09/26/2016 VBMS-C&P Exam-DBQ Opinion)  Regarding the various diagnoses of record of the appellant's acquired mental disorder, the examiner noted that the different diagnoses were the result of different examiners agreeing to disagree.  The examiner noted the Veteran's post-service diagnoses of GAD or anxiety disorder NOS, but he-the examiner, diagnosed the appellant with pre-existing PTSD which was not aggravated beyond natural progression.  The examiner noted that the appellant did not have objective evidence to show how his PTSD had been permanently worsened by his ACDUTRA, as the appellant's history did not show a pattern of evidence of pronounced increase of PTSD symptomatology, such as repeat inpatient hospitalizations and/or a chronic and consistent course of psychotherapeutic intervention after military service.  Prior to the appellant's ACDUTRA, however, mental health intervention was substantial and very intensive, which indicated that the PTSD was very serious prior to service.

The examiner noted that he reviewed the appellant's records, and his VA mental health records did not show bipolar disorder, as it was ruled out and dropped over time.  The examiner noted further that he did not personally diagnose any affective/mood spectrum disorder (bipolar), or anxiety spectrum disorder, as he remained of the opinion that neither the criteria of DSM-IV nor DSM-5 were met for a diagnosis.  The examiner opined that the appellant's various diagnoses by different treatment providers was essentially an indication of a pattern of symptoms of a mental disorder that existed prior to service, which was diagnosed differently by different providers.  He adhered to his diagnosis of pre-existing PTSD.

The Board finds the examiner's explanation for his opinions adequate for appellate review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner noted that the appellant was not treated for mental health symptoms during his initial ACDUTRA.  Outpatient records reflect that, except for the January 2011 MVA, the appellant's treatment for anxiety, etc., occurred between annual tours of ACDUTRA or IDT.  As noted earlier, the examiner opined that the January 2011 MVA was not a sufficient stressor for PTSD, and there was no evidence of residuals.  Outpatient records dated four days prior to the MVA noted the appellant's reports of increased anxiety.  He also reported anger control issues that had existed since childhood, and also stress over abnormal liver function tests.  As concerned his military service, the appellant reported that his work as a machinist was boring, which would mitigate against work in a high-stress environment.  (02/02/2011 VBMS-CAPRI, pp. 4, 6)  The various outpatient entries do not indicate any report or claim by the appellant that his symptomatology was due to his ACDUTRA, but they are replete with the appellant's reports that he has harbored anger issues and thoughts of injuring others since childhood.

The Board notes the appellant's reports as documented in the medical records, as well as the VA examiner's notation of the appellant's inconsistent reports.  As a result, the Board finds the appellant's lay reports, to include the claimed unreported Humvee incident, not credible.  In light of all of the above, the Board finds that the preponderance of the evidence is against the claims that are related PTSD or other non-psychotic disorders.  38 C.F.R. §§ 3.303, 3.304(f).

As noted in the discussion later in this decision, there is no currently diagnosed psychotic disorder.  Hence, there is no basis for service connection.  See McClain v. Nicholson, 21 Vet.App. 319 (2007).

Psychosis for Treatment Purposes

Legal Requirements

Any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702.  A brief psychotic disorder falls within the definition of psychosis.  38 C.F.R. § 3.384(a).

Discussion

Pursuant to the December 2013 Board remand, the examiner reviewed the records of the appellant's inpatient treatment from July 8-9, 2011 and opined that he agreed that the appellant manifested with a brief psychotic disorder due to a brief and reactive psychosis.  The examiner opined further that there were no residuals from the episode, which meant that it was acute with full abatement.  (09/26/2016 VBMS-C&P Exam-DBQ Opinion, pp. 2-3)

Per the September 2011 rating decision, the AOJ determined that, while the appellant's ACDUTRA occurred during the Persian Gulf War period, the brief psychotic disorder occurred more than two years after the appellant's ACDUTRA ended in 2007.  (09/30/2011 VBMS-Rating Decision-Narrative, p. 4)  While the Board concurs with that fact, there also is the matter that 38 U.S.C.A. § 1702 is a presumptive provision.  The appellant has no service other than ACDUTRA and IDT.  As noted earlier, presumptive periods do not apply to ACDUTRA or IDT.  Biggins, 1 Vet. App. at 477-78.  Thus, the claim must be denied due to the lack of the appellant's eligibility.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


						(CONTINUED ON NEXT PAGE)















ORDER

Entitlement to service connection for PTSD is denied.

Entitlement service connection for an acquired non-psychotic mental disorder other than PTSD, to include a GAD is denied.

Entitlement service connection for a psychosis NOS is denied.

Entitlement service connection for psychosis for the purpose of establishing eligibility for treatment is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


